Citation Nr: 0125924	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  99-00 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service-connected pension purposes.



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 RO decision which denied a permanent 
and total disability rating for non-service-connected pension 
purposes.  A Board hearing was requested by the veteran, but 
he withdrew that request in June 2000.


REMAND

The Board finds that there is a further duty to assist the 
veteran in developing his claim for a permanent and total 
disability rating for non-service-connected pension purposes.  
38 U.S.C.A. § 5103A (West Supp. 2001) (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159).  

The veteran asserts, essentially, that his physical and 
mental disabilities permanently prevent him from working.  He 
was provided VA general medical examinations in April 1997 
and September 1998 to evaluate his physical conditions.  
However, in the judgment of the Board, a VA psychiatric 
examination should also be provided to ascertain the 
existence and severity of any mental disorders.  While 
historical medical records refer to substance abuse (which is 
a misconduct condition which may not considered in 
establishing pension entitlement), the records also refer to 
variously diagnosed mental conditions such as a personality 
disorder, a low intelligence level, and affective/mood 
disorder (which may be considered in establishing pension 
entitlement).

As part of the duty to assist, any additional medical records 
since 1998 should also be secured. 

In his December 1998 substantive appeal, the veteran stated 
that he was currently receiving Supplemental Security Income 
(SSI) disability benefits from the Social Security 
Administration (SSA).  In January 1999, the RO contacted the 
SSA and requested the records.  In a February 1999 response, 
the SSA indicated that the Federal Records Center would 
search for and forward any records, although it was also 
noted that since September 1998 there was an SSI folder at 
the District Office, that such folder might also contain 
medical information, and that the District Office should be 
contacted for the information.  In March 1999, the RO 
contacted the SSA District Office and requested medical 
records.  Soon thereafter, in March 1999, the RO received 
from the SSA a number of medical and other records dated from 
1993 to 1997.  These show, in part, that SSI benefits were 
awarded but then terminated effective in January 1997.  The 
records do not show current receipt of SSI benefits as 
alleged by the veteran in his December 1998 substantive 
appeal.  However, given the possibility that not all records 
were received from the SSA, on remand it should be clarified 
whether the veteran is receiving SSI or other disability 
benefits from the SSA, and if he is, additional SSA records 
should be obtained.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
his representative and ascertain whether 
or not the veteran is currently receiving 
SSI disability benefits (as was alleged 
in the December 1998 substantive appeal) 
or other disability benefits from the 
SSA.  If the veteran and his 
representative indicate such SSA benefits 
are currently being received, the RO 
should contact the SSA and obtain a copy 
of the SSA decision awarding such 
benefits, along with copies of medical 
and other records considered by the SSA 
in awarding the benefits.

2.  The RO should ask the veteran to 
identify (names, locations, dates) all 
medical providers who have treated him 
for any physical or mental problems since 
September 1998.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records. 

3.  The RO should have the veteran 
undergo a VA psychiatric examination to 
ascertain the nature and severity of all 
mental disorders for VA pension benefits.  
The claims folder must be made available 
to and reviewed by the examiner.  

4.  Thereafter, the RO should review the 
claim for a permanent and total 
disability rating for non-service- 
connected pension purposes.  This should 
include assigning separate percentage 
ratings under appropriate diagnostic 
codes for each non-misconduct disability; 
determining the combined rating for all 
such disabilities; and applying the 
"average person" (objective) and 
"unemployability" (subjective) tests for 
pension.  Brown v. Derwinski, 2 Vet.App. 
444 (1992).  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


